DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 & 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 & 22 of U.S. Patent No. 10564211. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader in scope than those allowed in that the patented claims require an array whereas the claims in the present application require an electronic device. The claims now are broader than the previous set.
Application 16/995694
Patent # 10,564,211
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4

Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 1
Claim 16
Claim 22


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-10, 13, 15, 16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson et al (U.S. PGPub # 2012/0038477) in view of Drader et al (U.S. PGPub # 2012/0282602).
Regarding Independent Claim 1, Torgerson teaches:
An electronically-interfaceable device comprising: 
an impedance module comprising a signal generator and an impedance measurement device (Fig. 3 & 4 Element 104, see para. 0025-0027. Fig. 5 Element 404 & Fig. 6 Element 505 and paragraphs 0035-0039 & 0046-0050.); and 

Torgerson does not explicitly teach:
an electronic unit to electronically interface with a printed circuit board (PCB) on an electronic device; 
an analysis module comprising a processor and memory, wherein the analysis module comprises a pattern module and a qualifier module, wherein the qualifier module comprises a quality factor, 
Drader teaches:
an electronic unit to electronically interface with a printed circuit board (PCB) on an electronic device (Paragraphs 0006, 0011, 0032, 0059, 0062, & 0067.); 
an analysis module comprising a processor and memory (Paragraphs 0013, 0060, 0062, & 0066.), wherein the analysis module comprises a pattern module and a qualifier module, wherein the qualifier module comprises a quality factor (Paragraphs 0060-0061 wherein the “the reading apparatus calculates this value and, in some embodiments, presents the value to the user of the device, uses the value to produce an indicator related to the result (e.g., an LED, an icon on an LCD, a sound, 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Drader to the teachings of Torgerson such that an electronic unit would electronically interface with a printed circuit board (PCB) on an electronic device and that an analysis module would comprise a processor and memory wherein the analysis module comprises a pattern module and a qualifier module, wherein the qualifier module comprises a quality factor because this allows one to perform “multiple, simultaneous real-time assays on a sample in a single-use disposable format” and allow one to analyze medical samples “in point-of-care diagnostics, including use at accident sites, emergency rooms, in surgery, in intensive care units, as well as for non-medical applications.” This allows for a quick analysis of a sample in inconvenient situations.
Regarding Claim 3, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson & Drader do not explicitly teach that the pattern module comprises impedance values organized into a lowest-to-highest monotonical sequence, or into a highest-to-lowest monotonical sequence.
But it would have been obvious to one of ordinary skill in this art to have the pattern module comprise impedance values organized into a lowest-to-highest monotonical sequence, or into a highest-to-lowest monotonical sequence because this is a well-known method of organizing any set of numbers or values. Any spreadsheet can be and usually is organized in either of these ways.
Regarding Claim 4, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches a communication module (Fig. 3 Element 210.).
Regarding Claim 7, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches the qualifier module produces a command signal (Paragraphs 0012, 0026, 0027, 0028, & 0029 wherein the processor provides a control signal to direct the communication circuitry between all elements.).
Regarding Claim 8, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches the qualifier module produces an error message (Paragraph 0052).
Regarding Claim 9, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches the qualifier module produces a pass message (Paragraph 0052).
Regarding Claim 10, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches the electronic unit comprises a plurality of electrical conductor sites to contact at least some of a plurality of electrical interface connections of the electronic device (Fig. 1 Element 118.).
Regarding Claim 13,
Torgerson does not explicitly teach the electronically-interfaceable device includes an assay processing device and the electronic device includes an assay processing cartridge.
Drader teaches the electronically-interfaceable device includes an assay processing device and the electronic device includes an assay processing cartridge (Paragraphs 0006, 0011, 0032, 0059, 0062, & 0067.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Drader to the teachings of Torgerson such that the electronically-interfaceable device includes an assay processing device and the electronic device includes an assay processing cartridge because this allows one to perform “multiple, simultaneous real-time assays on a sample in a single-use disposable format” and allow one to analyze medical samples “in point-of-care diagnostics, including use at accident sites, emergency rooms, in surgery, in intensive care units, as well as for non-medical applications.” This allows for a quick analysis of a sample in inconvenient situations.
Regarding Claim 15, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson does not explicitly teach the electronically-interfaceable device includes an automated electrochemical detection system, and the electronic device includes a microfluidics device.
Drader teaches 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Drader to the teachings of Torgerson such that the electronically-interfaceable device includes an automated electrochemical detection system, and the electronic device includes a microfluidics device because this allows one to perform “multiple, simultaneous real-time assays on a sample in a single-use disposable format” and allow one to analyze medical samples “in point-of-care diagnostics, including use at accident sites, emergency rooms, in surgery, in intensive care units, as well as for non-medical applications.” This allows for a quick analysis of a sample in inconvenient situations.
Regarding Independent Claim 16, Torgerson teaches:
A system for electronically interfacing electronic devices, comprising: 
a first electronic device (Fig. 3 & 4 Element 104.) comprising: 
an electronic unit (Fig. 3 & 4 Element 104.), an impedance module comprising a signal generator and an impedance measurement device (Fig. 3 & 4 Element 104, see para. 0025-0027. Fig. 5 Element 404 & Fig. 6 Element 505 and paragraphs 0035-0039 & 0046-0050.), and an analysis module (Fig. 3 & 4 Elements 204 & 304, see para. 0025-0027. Fig. 5 Element 406 & Fig. 6 Element 510 and paragraphs 0039-0044 & 0049-0053.) comprising a processor and memory, and 
Torgerson does not explicitly teach:
wherein the analysis module comprises a pattern module and a qualifier module, wherein the qualifier module comprises a quality factor;

Drader teaches:
wherein the analysis module comprises a pattern module and a qualifier module, wherein the qualifier module comprises a quality factor (Paragraphs 0060-0061 wherein the “the reading apparatus calculates this value and, in some embodiments, presents the value to the user of the device, uses the value to produce an indicator related to the result (e.g., an LED, an icon on an LCD, a sound, or the like), stores the value, transmits the value, or uses the value for additional calculations.”);
a second electronic device, comprising: a printed circuit board (PCB) (Paragraphs 0006, 0011, 0032, 0059, 0062, & 0067.); wherein, when the first and second electronic devices are electrically interfaced and when the quality factor is at or above a predetermined standard, the electronic unit of the first electronic device is electrically connected with the PCB on the electronic device (Paragraphs 0006, 0011, 0032, 0059, 0062, & 0067.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Drader to the teachings of Torgerson such that an electronic unit would electronically interface with a printed circuit board (PCB) on an assay cartridge and that an analysis module would comprise a processor and memory 
Regarding Claim 18, Torgerson & Drader teach all elements of claim 16, upon which this claim depends.
Torgerson teaches that the electronic unit of the first electronic device comprises a plurality of electrical conductor sites to contact at least some of a plurality of electrical interface connections of the PCB of the second electronic device (Fig. 1 Element 118.).
Regarding Claim 19, Torgerson & Drader teach all elements of claim 16, upon which this claim depends.
Torgerson & Drader do not explicitly teach that the analysis module of the first electronic device further comprises a comparator module.
But it would have been obvious to one of ordinary skill in this art before the effective time of filing to have the analysis module of the first electronic device further comprise a comparator module because a comparison made with a comparator is the simplest form of computation to make with known values that is discussed in both Torgerson and Drader.
Regarding Claim 20,
Torgerson & Drader do not explicitly teach that the comparator module comprises a reference order for impedance values.
But it would have been obvious to one of ordinary skill in this art before the effective time of filing to have the comparator module comprise a reference order for impedance values because that would allow for the comparisons to be made reliably and easily without undo experimentation.

Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson et al (U.S. PGPub # 2012/0038477) in view of Drader et al (U.S. PGPub # 2012/0282602) & further in view of Locharla et al (Locharla, Govinda Rao, Kamala Kanta Mahapatra, and Samit Ari. "Variable length mixed radix MDC FFT/IFFT processor for MIMO-OFDM application." IET Computers & Digital Techniques 12.1 (2018): 9-19.”.
Regarding Claim 2, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson & Drader do not explicitly teach that the pattern module comprises re-ordered data blocks.
Locharla teaches that the pattern module comprises re-ordered data blocks (Page 10 column 2 section 3.2).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Locharla to the teachings of Torgerson & Drader such that the pattern module comprises re-ordered data blocks because this is reliable, efficient, and effective way to organize data.
Regarding Claim 6, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson & Drader do not explicitly teach that the qualifier module comprises organized data blocks.
Locharla teaches that the qualifier module comprises organized data blocks (Page 10 column 2 section 3.2).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Locharla to the teachings of Torgerson & Drader such that the qualifier module comprises organized data blocks because this is reliable, efficient, and effective way to organize data.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torgerson et al (U.S. PGPub # 2012/0038477) in view of Drader et al (U.S. PGPub # 2012/0282602) & further in view of Vulto et al (U.S. PGPub # 2010/0084270).
Regarding Claim 5, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson & Drader do not explicitly teach that the qualifier module comprises an affinity array.
Vulto teaches the qualifier module comprises an affinity array (Paragraph 0098.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Drader to the teachings of Torgerson such that the qualifier module comprises an affinity array because this allows one to discriminate between cells easily and reliably.

Allowable Subject Matter
Claims 11, 12, 14, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 11, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches when the quality factor is below the predetermined standard, the electronic unit is not electrically connected with the PCB on the electronic device.
Regarding Claim 12, Torgerson & Drader teach all elements of claim 1, upon which this claim depends.
Torgerson teaches the electronic device is insertable into the electronically-interfaceable device, and wherein qualifier module is configured to send a first command signal for ejecting the assay cartridge when the quality factor is below the predetermined standard or send a second command signal for processing the assay cartridge when the quality factor is at or above the predetermined standard.
Regarding Claim 14, Torgerson & Drader teach all elements of claim 13, upon which this claim depends.
Torgerson does not explicitly teach the quality factor is based on one or more parameters selected from a group consisting of a correlation coefficient (R2), a scaled error of fit for an electrode (EFT), a standard error of fit for a run (RFT), slope of the line 
Regarding Claim 17, Torgerson & Drader teach all elements of claim 16, upon which this claim depends.
Torgerson teaches when the quality factor is below the predetermined standard, the electronic unit is not electrically connected with the PCB on the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858